Case 2:85-cv-04544-DMG-AGR Document 1113 Filed 04/16/21 Page 1 of 4 Page ID
                                #:43063


 1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
 2   Carlos R. Holguín (90754)
     256 South Occidental Boulevard
 3   Los Angeles, CA 90057
 4   Telephone: (213) 388-8693
     Email: crholguin@centerforhumanrights.email
 5
     Attorneys for Plaintiffs
 6
 7   Additional counsel listed on following page
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14
15
     JENNY LISETTE FLORES, et al.,            No. CV 85-4544-DMG-AGRx
16
           Plaintiffs,                        PLAINTIFFS’ RESPONSE TO ORR JUVENILE
17                                            COORDINATOR’S INTERIM REPORT
     v.
18
                                          Status Conference: April 23, 2021
19   MERRICK GARLAND, Attorney General of
                                          11:00 AM
     the United States, et al.,
20
                                              [Hon. Dolly M. Gee]
21
           Defendants.
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1113 Filed 04/16/21 Page 2 of 4 Page ID
                                #:43064


 1    NATIONAL CENTER FOR YOUTH LAW
 2    Leecia Welch (Cal. Bar No. 208741)
      Neha Desai (Cal. RLSA No. 803161)
 3    Mishan Wroe (Cal. Bar No. 299296)
 4    Melissa Adamson (Cal. Bar No. 319201)
      Diane de Gramont (Cal. Bar No. 324360)
 5    1212 Broadway, Suite 600 Oakland, CA 94612
 6    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              PLAINTIFFS’ RESPONSE TO ORR JUVENILE COORDINATOR’S INTERIM REPORT
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1113 Filed 04/16/21 Page 3 of 4 Page ID
                                #:43065


 1         On April 9, 2021, the ORR Juvenile Coordinator filed an interim report
 2   pursuant to the Court’s orders. See ORR Juvenile Coordinator Interim Report,
 3   April 9, 2021 [Doc. # 1104-2]. On April 13, 2021, Plaintiffs requested the Parties
 4   meet and confer in an effort to seek additional detail and clarification regarding
 5   issues raised by the ORR Juvenile Coordinator’s report. See Exhibit A, Email from
 6   Leecia Welch, April 13, 2021. Specifically, Plaintiffs requested clarification
 7   regarding the status of case management at ORR’s Emergency Intake Sites (EISs),
 8   ORR’s use of its licensed bed capacity, and ORR’s expedited release procedures.
 9   Id.
10         On April 15, 2021, the Parties met and conferred. In response to Plaintiffs’
11   concerns regarding the status of case management at the EISs, Defendants stated
12   that ORR is prioritizing building up case management at its EIS facilities and
13   recognizes the importance of case management in ensuring the prompt and safe
14   release of children in its custody. Defendants were unable to provide Plaintiffs with
15   specific information regarding current or anticipated case management ratios at
16   any particular EIS facility, or a time frame within which EISs will have sufficient
17   case management services. Defendants agreed to consider providing additional
18   information if it is available in the future. Defendants were also unable to provide a
19   specific date by which the policy concerning standards at EISs will be released.
20         As outlined in Plaintiffs’ response to the Independent Monitor’s report,
21   Plaintiffs remain extremely concerned about the number of children in ORR
22   custody who are not making progress toward release because of a lack of case
23   management. See Plaintiffs’ Response to Independent Monitor’s Interim Report,
24   April 9, 2021 [Doc. # 1109]. Given the lack of clarity on ORR’s progress toward
25   building up case management capacity, Plaintiffs respectfully request the next
26   ORR Juvenile Coordinator report include a more detailed update on the status of
27   case management at each Emergency Intake Site, including the ratio of case
28   managers to children at each EIS and any case management standards issued by
                                        1
                                                      PLAINTIFFS’ RESPONSE TO ORR JUVENILE COORDINATOR’S INTERIM REPORT
                                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1113 Filed 04/16/21 Page 4 of 4 Page ID
                                #:43066


 1   ORR.
 2
 3
     Dated: April 16, 2021        CENTER FOR HUMAN RIGHTS AND
 4                                CONSTITUTIONAL LAW
 5                                Carlos R. Holguín

 6                                NATIONAL CENTER FOR YOUTH LAW
 7                                Leecia Welch
                                  Neha Desai
 8                                Melissa Adamson
 9                                Mishan Wroe
                                  Diane de Gramont
10
11                                /s/ Leecia Welch_______________
12                                Leecia Welch
                                  One of the Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
                                                 PLAINTIFFS’ RESPONSE TO ORR JUVENILE COORDINATOR’S INTERIM REPORT
                                                                                           CV 85-4544-DMG-AGRX
